Citation Nr: 0032972	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-04 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the previously denied claim for 
entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 20, 1968 to 
September 9, 1968.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision of the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  The RO denied the appellant's claim to reopen his 
previously denied claim for entitlement to service connection 
for a left knee disability in an April 1998 decision, of 
which notice was given by letter dated April 10, 1998.  The 
appellant did not appeal this decision.

2.  The evidence received since April 1998 consists of 
medical evidence, service personnel documents, lay 
statements, and testimony, none of which is either new or 
material in that it is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  The RO's April 1998 decision declining to reopen the 
previously denied claim for service connection for a left 
knee disability is final.  38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 20.1103 (1999).

2.  Evidence received subsequent to the RO's April 1998 
decision is not new and material; hence the requirements to 
reopen the claim for entitlement to service connection for a 
left knee disability, have not been met.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2000).  In the absence of chronicity at onset, a 
grant of service connection requires evidence of continuity 
of symptomatology demonstrating that a current disability was 
incurred in service.  38 C.F.R. § 3.303(b) (1999).  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).

In this case, the RO declined to reopen the previously denied 
claim for service connection for a left knee disability in an 
April 1998 rating decision on the basis that the veteran had 
not submitted new and material evidence.  The RO noted that a 
previous rating decision denied service connection because 
the evidence demonstrated that the veteran's left knee 
disability pre-existed his active service and was not 
aggravated by his active service.  The veteran was notified 
of this decision by a letter dated April 10, 1998.  He did 
not appeal this decision.  He continues to contend that his 
current left knee disability is the result of an inservice 
left knee injury.  In the alternative, he argues that his 
current left knee disability is the result of inservice 
aggravation of any pre-existing left knee condition.

As the April 1998 decision is final, the veteran's claim may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), absent submission of new and material evidence, the 
claim may not thereafter be reopened or re-adjudicated by the 
VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  New and material 
evidence means evidence not previously submitted to agency 
decision makers that bear directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon 
the specific matter under consideration," i.e., whether it 
is probative of the issue at hand.  Secondly, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  

Pertinent evidence associated with the claims file since the 
RO's April 1998 decision includes:  (1) the veteran's 
statements, and his testimony before the undersigned 
Veteran's Law Judge given at a video teleconference hearing 
in July 2000; (2) service personnel records consisting of a 
Discharge Appointment and Clearance Slip, dated in August 
1968, and a EPTS Medical Processing Division statement, 
undated; (3) private medical records dated from January 1969 
through August 1970; and (4) a statement proffered by the 
veteran's physician, Rustom E. Mody, M.D., and dated in 
December 1998.  For reasons explained below, the Board finds 
that while some of this evidence is new, it is not material.

The veteran has submitted his own statements, including his 
March 1999 notice of disagreement and March 2000 substantive 
appeal; and his July 2000 testimony.  These statements and 
testimony are essentially duplicative of statements the 
veteran made in his previous claims, including his original, 
April 1991, claim for service connection and July 1992 notice 
of disagreement.  As such, they were considered in the 
previous, April 1998, decision.  These subsequent duplicative 
statements and testimony are thus not new.

In addition, the veteran has submitted copies of his service 
personnel records.  However, these are duplicates of 
documents that were of record and considered in the previous, 
April 1998, decision.  Hence, these documents are also not 
new.

The veteran has also submitted copies of private medical 
treatment records.  Portions of these documents are 
duplicates of medical records that were submitted in support 
of the initial claim for service connection.  Specifically, 
reports of operations dated in April and May 1969 were of 
record and considered in the previous, April 1998, decision.  
Thus, these documents are not new.

Where the evidence is not new, it is not necessary to 
determine whether it is "material."  Bielby v. Brown, 7 
Vet. App. 260, 264 (1994); see also Manio, 1 Vet. App. at 
145.

However, some of the private medical records, and Dr. Mody's 
statement, are new, but only in the sense that they were not 
part of the record at the time of the April 1998 decision.  
This evidence is, in fact, cumulative of other evidence 
available at the time.  Furthermore, this additional 
evidence-documenting post-service treatment for a left knee 
disability, including additional surgical procedures in 1969 
and 1970; establishing that the veteran was diagnosed with 
osteochondritis as early as 1969; and documenting that he is 
currently diagnosed with osteoarthritis and has been treated 
for this condition since April 1991-is not material in that 
it does not tend to show that the veteran's currently 
exhibited left knee disability is the result of his active 
duty or, in the alternative, is the result of inservice 
aggravation of any pre-existing left knee condition.  In 
particular, Dr. Mody's statement indicates only that he has 
treated the veteran for various conditions, including 
osteoarthritis of both knee joints, since April 1991.  He 
does not opine that the veteran's left knee condition is the 
result of his active service, or otherwise indicate that the 
disability is the result of inservice aggravation of any pre-
existing left knee condition.

As a whole, the evidence submitted since the April 1998 
decision reflects that the veteran continues to aver that he 
sustained injury to his left knee while on active service, 
which required surgical treatment immediately following his 
discharge from active service and from which he now 
experiences residual disability.  However, the medical 
evidence added to the record since April 1998 simply does not 
establish that the veteran's currently diagnosed left knee 
disability is the result of his active service.

The veteran has presented no evidence since the April 1998 RO 
decision, beyond his own assertions, that his currently 
diagnosed left knee disability is the result of his active 
service or, in the alternative, that his currently diagnosed 
left knee disability is the result of inservice aggravation 
of any pre-existing left knee condition.  As the veteran is a 
layperson without medical training and expertise, his 
statements alone cannot be relied upon to defeat the bases of 
the RO's April 1998 denial.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).

In light of the foregoing, the Board hold that no new and 
material evidence has been submitted to reopen the previously 
disallowed claim to reopen the claim for entitlement to 
service connection for a left knee disability.  The RO's 
April 1998 decision remains final and is not reopened.  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran and his representative of the evidence 
necessary to reopen his previously denied claim, and to 
explain why his current attempt to reopen his claim fails.  
Graves v. Brown, 9 Vet. App. 172, 173 (1996); Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  Moreover, the Board 
notes that the veteran testified in July 2000 that he wanted 
to submit a statement from his physician, who had recommended 
a total knee replacement.  The record was left open for 90 
days to allow the veteran to procure this statement and any 
other additional evidence.  The Board observes that neither 
the veteran nor the representative made any statements 
indicating that the physician had indicated that the 
veteran's currently manifested left knee disability was, in 
any way, connected to his active service.  Nonetheless, the 
undersigned Veterans Law Judge underscored the importance of 
obtaining this evidence to the veteran.  The record was left 
open after the hearing for the submission of additional 
evidence, however, no further evidence was received.


ORDER

New and material evidence not having been submitted, the 
claim to reopen the previously denied claim for service 
connection for a left knee disability is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

